Citation Nr: 0418160	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for posttraumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from June 1969 to 
August 1970 and from September 1972 to October 1975.   The 
veteran served in Vietnam from August 1969 to June 1970.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

The issues of entitlement to service connection for 
hypertension and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea is not related service, including exposure to 
Agent Orange.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  In the appealed rating decision, 
a statement of the case (SOC), and in an April 2001 letter to 
the veteran, the RO provided notice of the law and 
regulation, the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  All available evidence has been obtained.  The 
veteran failed to report for a VA examination in August 2001 
and was notified of this fact in the appealed rating decision 
and the SOC.  However, he underwent a work-up at a VA 
outpatient clinic in November 2001 which confirmed a 
diagnosis of sleep apnea.  Thus, the Board finds that a VA 
examination is not warranted at this time. 

The Board notes that the VA did not specifically inform the 
veteran to submit any evidence in his possession that 
pertains to his claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, the 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) do not reflect 
any sleep disorder.  Reenlistment examination reports dated 
in August 1972 and September 1974 reflect no relevant 
abnormality and a separation examination report dated in June 
1975 reflects no relevant abnormality.

The veteran received treatment at a VA outpatient clinic 
in1976 and 1977 for various disorders.  He had no complaints 
concerning sleep disturbance.  In December 2000, the veteran 
requested service connection for a sleeping/breathing 
disorder.  He reported that he used a breathing machine to 
prevent sleep apnea and that the disorder developed while he 
was in Vietnam.  He suggested that it was caused by exposure 
to Agent Orange.  

The veteran received treatment at VA and private facilities 
from 1998 to 2002 for several problems.  In August 1999 the 
veteran complained of problems sleeping, although he felt 
that the problem was due to dreams and nightmares.  He 
reported excessive drowsiness in January 2000, although he 
felt that drowsiness was due to his medications.  

According to a November 2000 outpatient treatment report, the 
veteran reported daytime hypersomnolence.  His wife reported 
that he had apneic episodes between snoring episodes.  

The veteran underwent a VA sleep study in November 2000, 
which revealed mild obstructive sleep apnea.  He received a 
continuous positive air pressure (CPAP) machine in December 
2000.  In January 2001, he reported that his sleep had 
improved on the CPAP machine.  

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows that the 
disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).   

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to Agent 
Orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences under section 
3 of the Agent Orange Act of 1991, and (B) all other sound 
medical and scientific information and analyses available.  
38 U.S.C.A. § 1116(b)(1), (2).  A veteran who, during active 
service, served in Vietnam, beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have exposed 
during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f).

The veteran had service in Vietnam from June 1966, to March 
1967. Hence, he is presumed to have been exposed to Agent 
Orange.

A disease associated with exposure to certain herbicide 
agents (including Agent Orange) listed in § 3.309 will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a) (2003).  The list of diseases includes 
only chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non- Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft- 
tissue sarcoma, and type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifested to a degree of 10 percent or more at any time 
after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  38 U.S.C.A. 
§§ 1113, 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2003).

The veteran was scheduled for a VA examination in August 2001 
to evaluate his service connection claim.  The veteran failed 
to report for the examination.  The governing regulation is 
clear that where service connection is the issue, the Board 
must decide the case on the available evidence.  38 C.F.R. 
§ 3.655(b) (2003).

The veteran contends that his sleep disorder is related to 
Agent Orange exposure. Unfortunately, sleep apnea is not 
listed as a disease for which presumptive service connection 
has been established.  Accordingly, service connection on a 
presumptive basis is not warranted.

The fact that the appellant does not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disabilities by way of proof of actual direct 
causation or manifestations within one year after service.  
See Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994) ("[p]roof 
of direct service connection . . . entails proof that 
exposure during service caused the malady that appears many 
years after service")).

In this regard the service medical records reflect no 
evidence of any complaint of any sleep difficulty.  The first 
clinical evidence of a sleep disorder was in 1999, 24 years 
after service with sleep apnea diagnosed the following year.  
Additionally, there is no medical evidence of record which 
relates the sleep apnea to service or any incident therein, 
to include exposure to Agent Orange.   

Although the veteran has attempted to relate his sleep apnea 
to active service, the Board notes that where the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  His opinion in 
the matter cannot be used, therefore.

After consideration of all the evidence, the Board finds that 
it does not show any link between active service and sleep 
apnea.  Because the preponderance of the evidence is against 
the claim for service connection for sleep apnea, the 
benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert, supra; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sleep apnea, claimed due to exposure 
to herbicides during service, is denied



REMAND

The veteran's SMRs show an elevated blood pressure reading in 
May 1975.  During his separation examination the veteran was 
evaluated for possible cardiac problems.  Elevated blood 
pressure readings were recorded at a VA outpatient clinic in 
1976 and 1977.  The VA physician who performed the February 
2003 diabetes mellitus compensation and pension examination 
stated, "It is possible that his diabetes may have 
contributed in some fashion to his stroke (along with his 
hypertension)."  Thus, the Board is of the opinion that a 
specialized examination is warranted.   

Moreover, the claims file does not reflect that a VCAA notice 
letter addressing the claim of service connection for 
hypertension has been sent to the veteran.  With regard to 
the veteran's stressors, he indicated that he witnessed 
soldiers in his unit killed and wounded due to a minefield in 
Da Nang between 1969 and 1970. 

In response to a request by the RO, the Marine Corps 
Historical Center, Archives Section indicated that a portion 
of the historical records had been digitalized and forwarder 
to the Deputy Director Of Compensation and Benefit Service.  
It was indicated that paper copies not yet digitalized would 
be provided.  Specific information was required.  

For the above reasons, the case is remanded for the following 
action:

1. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for his hypertension and 
psychiatric illness not previously 
submitted covering the period following 
his release from active duty to the 
present.  The veteran should be asked to 
indicate the approximate month and year 
the soldiers in his unit were killed and 
wounded in the minefield in Da Nang 
between 1969 and 1970.  He should also 
provide specific details to any other 
stressful events.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
particularly as it relates to his claim 
for service connection for hypertension.  

3.  Thereafter, the RO should request the 
appropriate sources to verify the 
veteran's stressor.   

4.  Thereafter, the RO should make a 
determination if the veteran engaged in 
combat with the enemy.

5.  If a stressor is verified, the 
veteran should be scheduled for VA 
examination by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include post-
traumatic stress disorder. The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  Inform the examiner that 
only a stressor which has been verified 
by the RO or the Board may be used as a 
basis for a diagnosis of post-traumatic 
stress disorder.  If the diagnosis of 
post- traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be 
established by the record was sufficient 
to produce post- traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
the in service stressors found to be 
established by the record.

6.  A VA examination should be conducted 
by a cardiologist in order to determine 
the nature, severity, and etiology of any 
cardiovascular disease, to include 
hypertension.  The claims files must be 
provided to the examiner prior to the 
examination.  All tests deemed necessary 
should be performed.  The examination 
report should reflect that the veteran's 
claims file was reviewed and should 
include opinions as to the following:

a) Whether it is as likely as not that 
any current cardiovascular disorder 
diagnosed, to include hypertension, is 
related to the veteran's service or 
manifested within a year thereafter? 

b) If the answer above is "no", whether 
it is as likely as not that any current 
cardiovascular disorder diagnosed, to 
include hypertension, was caused by or is 
aggravated by his service-connected 
diabetes mellitus or any associated 
medications?  

The cardiologist should offer a complete 
rationale for any conclusion in a legible 
report.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims for service connection 
hypertension and for PTSD.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



